The opinion of the Court was delivered by
Hornblower, C. J.
The only question is, whether there was any evidence in the cause, of a joint assumption by the plaintiffs, to deliver goods in part payment for the carting. Iff *129there was, then I can perceive no error in the charge delivered by the court.
That there was such evidence, though not of the most convincing character, I think is very clear. The defendant proved a contract with Hood, to cart wood for him, for which the defendant was to receive his pay, partly in money from Hood, and partly in goods out of the store. If this had been all, the evidence ought to have been overruled. But we find the clerk of the firm, acting upon the basis of such arrangement. Three out of the four parcels of wood, were measured by him, and the price of carting, carried to the credit of the defendant. This was not an unauthorized act of the clerk, for it is adopted and acted upon by the firm — they recognise the transaction, by sueing for the balance only. There may be a reason, why the firm should not allow for carting the first parcel; but they show none. There is but one entire contract proved between Hood and the defendant, and the firm were under no more obligation to deliver goods in payment for one part of the carting, than they were for another. But since they have admitted these assumptions, to deliver goods in payment for the carting, by crediting a portion of it, a jury may from that, infer their agreement and consequent obligation to deliver goods generally according to the terms of the contract. This inference, the plaintiffs might have rebutted, by showing that their assumption related only to the last three parcels of wood; but they have not done so. If the whole bill for carting, is allowed, it will more than liquidate the store accounts, and leave a balance of five or six dollars to be paid in money, according to the contract between Hood and the defendant.
Upon the whole, therefore, I think the judgment must be affirmed.
An error is assigned by the plaintiffs, in the judgment for costs. But I cannot find among the papers, any materials, by which to ascertain, whether the costs are excessive or not.— There seems to be some specification of the items indorsed on one of the papers, making up the sum of $4.69 — but I cannot decypher it. The justice gave judgment for defendant, for $4.70 costs. This was affirmed by the Common Pleas. If that *130siun embraces costs not chargeable to the defendant, it is wrong, and upon that fact being shown, the judgment as to costs, must be reversed.
Ford, J. and Ryerson, J. concurred.

Judgment affirmed.